Beck, Presiding Justice.
1. A deed of conveyance made under the provisions of chapter 67-13 of the Code, relating to conveyances to secure debt, passes title to the property so conveyed, until the debt is fully paid. § 67-1301.
2. The real estate out of which the plaintiff seeks to obtain dower was purchased by the claimant (defendant in error) at a sale made under the power of sale contained in a deed to secure debt, made by the plaintiff’s husband under the statute above referred to; and having purchased from one having the absolute title, the claimant obtained title free from any claim of dower on the part of the widow of the grantor in the security deed referred to.

Judgment affirmed.


All the Justices concur.